           Case 1:19-cv-11861-MKV Document 51 Filed 06/16/20 Page 1 of 2
Charles Michael
212 378 7604
cmichael@steptoe.com

1114 Avenue of the Americas
New York, NY 10036
212 506 3900 main
www.steptoe.com




June 16, 2020

Via ECF

Hon. Mary Kay Vyskocil
United States District Court
Southern District of New York
500 Pearl St., Room 2230
New York, New York 10007

Re:      Broidy et al. v. Global Risk Advisors LLC, et al., 19 Civ. 11861 (S.D.N.Y.)

Dear Judge Vyskocil:

        We write on behalf of Plaintiffs Elliot Broidy and Broidy Capital Management, LLC
(collectively “Broidy”) to briefly address yesterday’s letter from Anthony Woodward, counsel
for an AT&T subscriber whose phone number was among those subject to Broidy’s subpoena to
AT&T. Mr. Woodward seeks clarification that he does not need move for a protective order on
his client’s behalf while the Court’s stay is in place. We agree that the effect of the stay is that
Mr. Woodward need not make a motion (or do anything) while discovery is stayed.

       Mr. Woodward was apparently advised by AT&T that he needed to make a motion,
anyway. We do not know why AT&T would say that, and would like to make clear that we have
been diligent in advising the subpoena targets of the stay.

        The subpoenas were sent to our process servers on June 1, 2020, and each had a return
date of June 22 or 23. We received notice of the Court’s stay at 4:06 p.m. on June 3, 2020, and
the next day mailed letters to all the subpoena targets (including AT&T) notifying them that they
need not issue objections or produce any documents unless and until the stay is lifted. The letters
each included a copy of the Court’s Order.

         On June 10, 2020, Mr. Woodward left me a voicemail, and on June 11, 2020, one of my
colleagues called him back. He did not answer, and she left him a voicemail. Mr. Woodward’s
letter states that he also sent me an email. I was not aware of the email, but, following his letter
of yesterday, discovered that the email had been automatically diverted to my “spam” folder.
(See Ex. A.)
         Case 1:19-cv-11861-MKV Document 51 Filed 06/16/20 Page 2 of 2

Hon. Mary Kay Vyskocil
June 16, 2020
Page 2


        Mr. Woodward’s letter includes as an attachment correspondence from AT&T’s
Global Legal Demand Center. Yesterday evening, I called the phone number on that letter, and
spoke with a representative named Abel J. (who said that AT&T’s policy is not to disclose the
last names of those working at the call center). Abel informed me that the file for our subpoena
is now updated with a note stating that compliance is suspended while the stay is in place.

        We have not received production of any documents from AT&T or any other subpoena
targets and, in light of the stay, have not sought any production from them.

                                                            Respectfully,

                                                            /s/ Charles Michael

                                                            Charles Michael
